OFFICEOFTHEA~~ORNEYOENER~OFTEXAS
                      AUSTIN




Hr. Fred xorri8
hmty   Aubltor
Lfrln&8ton, Texar

Dear air:




                                     00, drpreoia-
                                      OS autonobilea.
                                                                     ?o




        Mr. Yrd Xotris, Namh 27, lOSO, Pago 2


            the noooeoltythsrefor, allow one or more


I: .        automobilesto be wed by the sherlfr In the
            dlsohargo of his official dutiaa, whioh, If
            purohooedby the oounty, ohall be bou&ht in
            the -6s    preoorlbedby lax for the purohaso
            or supplies and paid tar out or the General
            Fund or tho oounty and thoy ahall b8 and rc-
            main the property or tho oouuty. The rxponee
            or aaIntonano0,&prooIatIon and oporatIca~@
            ouob automobileseo caaybo allok&, whether -
            puroha8od by the oounty or own*6 by tne nhsrirr
            or hi4 doputioo pereonally,oball be pald for
            by the aberlff and the amount thomor ohall
            be mpottd by tho ohortrt 0x1tho report lbwo
  . ;       masMonod, In the-mame mannor as herein pro-
            rids6 Sot othor expon801~~
                  A8 uIl1 bo notod from tho above.quoted la-o,
        thd oxpm6e of mainbenanoe,UeprooIatIonand 0pemtIan
        OS mob automobilea ~&lowed the ,aharISt whether owned'
        by bin psroonally,hko doputloo poroonollyor the oouaty
        ohall be paid for by the ahetISf and reported by the
                on the report mqntnd by Artlola 5899.
        lh e tlfi

                     Ilofafl to find say 1ImIktlbn In Art1010 8S99
        or 01Seuhe~0    In the statute8 as to the onourttthat oan
        bo alaImod by the shotlff for otafatenanoo,   doproeirtlou
        and operationof auWobIlo8.        Suah Artiolo merely ro-
        qallrsrthat:
                   *...,ruahexpon&e aoootmt ohall be sub-
            jeot to tho audit of county audItor, If any,
            othorwicls    by the GozatItu~Io~t~*Court;.and
            li It appear@ that any IttsaOf 6ueh oxpenoo
            was  not Inourmd by euoh oifioer     or suoh item
            woe not a neoessary     oxpease or 0rri00, ouah
            Item shall be by euch audItor.oroourt rajeot-
            ed, In whtoh aaae the oolloatlonaof ouch Item
            may be adjudioatedIn any aourt of ooatpetont
            jurI5QIotIon.    -
                  It la, therefore, the oplnlon ot this Depart-
        ment and you art 80 adrfsed.that there Io no 1Imitatlon
        upon the amount that a abrlii ban alalm ao expense of
Mr. ?nU Borrle, Maroh 27, lQS9, Page 3


offlao ror malntonanae,deproolationand operationof
autcmobllesused In the execution of the dutlas of 01s
orrice sxoapt that they ba *....a neoessaryexpense
0r orri00.-
                             vary truly yours




LAtAW